Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20              PageID.79      Page 1 of 13




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ANTHONY MEEKS,

                     Plaintiff,

v.                                                        Case No. 19-10868

CAMPBELL, et al.,

                     Defendants.
                                           /

            AMENDED OPINION AND ORDER OF PARTIAL DISMISSAL 1

       This is a pro se prisoner civil rights case. (ECF No. 1.) Plaintiff Anthony Meeks is

incarcerated at the Michigan Reformatory in Ionia, Michigan. He names twenty-one

Defendants, all employees of the Michigan Department of Corrections (MDOC). Plaintiff

names all Defendants in their personal and official capacities. Plaintiff, who is

proceeding in forma pauperis, alleges that Defendants violated his rights under the

First, Fifth, Eighth, and Fourteenth Amendments.

       Plaintiff fails to state a claim upon which relief may be granted against

Defendants Campbell (Warden), Health Unit Manager (HUM) Campbell, Fleenor, Scate,

Tanner, Lesie, Clark, Roback, Rodugues, Johnson, Lundy, Gallatin, Zimmenment, and

Karte. The court will also dismiss Plaintiff’s claims against all Defendants in their official

capacities based upon Eleventh Amendment immunity. The court will dismiss Plaintiff’s

Fifth Amendment claim and portions of his First, Eighth, and Fourteenth Amendment




1  This amended opinion and order corrects the inadvertent omission of defendant Starr
from the list of defendants against whom Plaintiff’s remaining claims may proceed.
                                               1
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20               PageID.80     Page 2 of 13




claims. Plaintiff’s remaining claims may proceed against Defendants Solmonson,

Riccimstrict, Mohr, Starr, Lewis, and D. Martin.

                                     I. BACKGROUND

       Plaintiff’s claims arise from his incarceration at the Gus Harrison Correctional

Facility (Gus Harrison) in Adrian, Michigan. Plaintiff states that, on some unspecified

date, he was transferred to Gus Harrison so that he could participate in a mental health

treatment program. (ECF No. 1, PageID.3) Upon his arrival, he wrote a grievance

against Defendants Sergeant Lesie, Deputy Warden Riccimstrict, Assistant Resident

Unit Manager Martin, Nurse Solmonson, Sergeant Mohr and several John Does. (Id.)

He complained that they engaged in threatening, discriminatory, retaliatory, and

harassing behavior. (Id.) Plaintiff claims that the filing of the grievance motivated each

of the named Defendants to violate his constitutional rights in various ways.

       According to Plaintiff’s allegations, on December 11, 2017, Defendant Mohr

issued a fabricated misconduct ticket in retaliation for the filing of a grievance. (Id. at 8-

9.) Plaintiff claims that Defendant Warden Campbell found him guilty of the misconduct

without first providing Plaintiff notice of the meeting or an opportunity to attend. (Id. at

9.)

       Plaintiff also claims that certain Defendants denied him his right to practice his

religion and subjected him to cruel and unusual punishment. Plaintiff identifies himself

as a practicing member of the Moorish Science Temple of America. Sometime after his

arrival at Gus Harrison, Plaintiff was allegedly moved to an observation cell because he

was fasting in observance of his religion. (Id. at 7.) He continued to take medication for

a seizure disorder during his fast, but declined to take his other medications. (Id.)



                                              2
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20             PageID.81     Page 3 of 13




According to Plaintiff, a nurse attempted to examine him during his fast, but he refused.

(Id.) Plaintiff states that, because he refused to be examined, his cell was then

“rush[ed]” on three separate occasions, December 20 and 26, 2017, and January 3,

2018. (Id.) “Rushing” involved him being thrown on the floor with a shield and

handcuffed. (Id.) He claims that a blood sample was taken from his arm without his

consent. (Id.) It is unclear from the face of the complaint whether Plaintiff alleges that

blood was drawn all three times his cell was rushed or on just one occasion. Plaintiff

identifies the following Defendants as the individuals who rushed his cell: Defendants

Solmonson, Clark, Roback, Rodugues, Lesie, Riccimstrict, Martin, Campbell (Health

Unit Manager), Fleenor, Scate, and John Doe. (Id.) He claims that their actions caused

him physical harm and denied him his religious freedom. (Id.)

        On January 5, 2018, Plaintiff asked Defendants Riccimstrict and Martin why he

was not allowed to attend religious services. (Id. at 8.) They told him that he would not

be permitted to attend religious services until he stopped “making noise” with their boss.

(Id.)

        On another occasion, a John Doe came to Plaintiff’s cell and confiscated all of

his property including legal materials. He claims that this caused him to miss a deadline

in a court case, leading to the dismissal of his case. (Id.) Plaintiff allegedly asked

Defendant Zimmenment, Johnson Harrison, Defendant Lesie, Defendant Scate, and

Defendant Martin whether he could regain possession of his legal materials and claims

that they responded, “No.” (Id.) Plaintiff further states that Defendant Lewis destroyed

his legal documents and Defendants Martin and Lundy refused to return his property to

him. (Id.)



                                             3
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20             PageID.82     Page 4 of 13




       Defendants Tanner, Gallatin, and Clark allegedly threatened Plaintiff by telling

him he was “headed for trouble” and failing to ensure that his property was transferred

when he was sent to a different prison. (Id.)

       Plaintiff alleges that Defendant Starr told him to “sign off” on various grievances

and warned that if he did not he would “not make it.” Id.

       Plaintiff claims that Defendants Riccimstrict, Martin, and Solmonson told him that

if he “don’t stop” they would have him removed from the mental health treatment

program. (Id.) He does not specifically identify the behavior they wished him to stop,

but based upon the totality of the complaint and construing the pro se complaint

liberally, the court concludes that Plaintiff intends to allege the objected-to behavior was

the filing of grievance(s). Plaintiff claims that ultimately (on an unspecified date) he was

removed from the program and transferred to a higher security level facility. (Id.)

                                      II. STANDARD

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief,” as well as

“a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is

to “give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While this notice pleading standard

does not require “detailed” factual allegations, Twombly, 550 U.S. at 555, it does require

more than the bare assertion of legal conclusions or “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                             4
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20               PageID.83     Page 5 of 13




       Plaintiff has been granted leave to proceed without prepayment of the filing fee

for this action. Under the Prison Litigation Reform Act (“PLRA”), the court is required to

sua sponte dismiss an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is immune from

such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B).

       To state a federal civil rights claim, a plaintiff must allege that: (1) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws of

the United States, and (2) the deprivation was caused by a person acting under color of

state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978). A pro se civil rights

complaint is to be construed liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

                                     III. DISCUSSION

                               A. Official Capacity Claims

       Plaintiff sues all Defendants in their personal and official capacities. A suit

against an MDOC employee in his or her official capacity is equivalent to a suit brought

against the MDOC. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). The

Eleventh Amendment bars civil rights actions against a state and its agencies and

departments unless the state has waived its immunity and consented to suit or

Congress has abrogated that immunity. Id. at 66. “The state of Michigan . . . has not

consented to being sued in civil rights actions in the federal courts,” Johnson v.

Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d

874, 877 (6th Cir. 1986)), and Congress did not abrogate state sovereign immunity

when it passed § 1983. Chaz Construction, LLC v. Codell, 137 F. App’x 735, 743 (6th



                                              5
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20               PageID.84      Page 6 of 13




Cir. 2005). Eleventh Amendment immunity “bars all suits, whether for injunctive,

declaratory or monetary relief against a state and its agencies.” McCormick v. Miami

University, 693 F.3d 654, 661 (6th Cir. 2012) (quotation omitted).

       Plaintiff’s claims against Defendants in their official capacities will be dismissed.

                              B. Eighth Amendment Claims

       Plaintiff argues that his rights under the Eighth Amendment were violated by

the Defendants who rushed his cell and took a blood sample, and by Defendants

Riccimstrict, Martin, and Solmonson when they arranged for his transfer to a different

facility that did not provide mental health treatment programs.

       “[T]he Eighth Amendment prohibits punishments which, although not physically

barbarous, involve the unnecessary and wanton infliction of pain, or are grossly

disproportionate to the severity of the crime.” Rhodes v. Chapman, 452 U.S. 337, 346

(1981) (citation omitted) (internal quotation marks omitted). To succeed on an Eighth

Amendment claim, a prisoner must establish two elements, one objective and one

subjective. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). First, the objective

component requires a prisoner to show that the conduct was “sufficiently serious.”

Rafferty v. Trumbull County, Ohio, 915 F.3d 1087, 1094 (6th Cir. 2019) (quotation

omitted). The objective component “is a ‘contextual’ inquiry that is ‘responsive to

contemporary standards of decency.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.

2011) (quoting Hudson v. McMillian, 503 U.S. 1, 8-9 (1992)). The subjective component

requires the plaintiff to “allege facts which, if true, would show that the official being

sued subjectively perceived facts from which to infer substantial risk to the prisoner, that




                                               6
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20              PageID.85      Page 7 of 13




he did in fact draw the inference, and that he then disregarded that risk.” Comstock v.

McCrary, 273 F.3d 693, 703 (6th Cir.2001).

       Plaintiff claims that the Defendants who rushed his room caused him “physical

harm” when they threw him on the floor and “forcefully stuck a needle” in his arm. (ECF

No. 1, PageID.7.) He does not allege any specific injury he suffered other than the

needle stick. The forcible taking of a prisoner’s blood without consent does not violate

the Eighth Amendment’s prohibition on cruel and unusual punishment. See McDougald

v. Stone, No. 18-3294, 2019 WL 1502513, *3-*4 (6th Cir. Jan. 8, 2019) (finding no

Eighth Amendment violation from forced blood draw where there was no evidence of

serious injury or pain beyond that typically associated with a blood draw); see also

Hamilton v. Brown, 630 F.3d 889, 897 (9th Cir. 2011) (holding that claim that use of

physical force to extract blood sample violates the Eighth Amendment fails as a matter

of law where plaintiff failed to allege more than that he was handcuffed and restrained to

effect the blood test, and did not allege pain beyond what would be expected from the

needle stick); Nicholas v. Goord, 430 F.3d 652, 676 (2d Cir. 2005) (noting that the

drawing of blood is “quite a minor intrusion, of the sort that ordinary citizens voluntarily

submit to routinely for medical purposes”). Being stuck with a needle for a blood draw

can be painful, but is not the type of unnecessary and wanton infliction of pain that

constitutes cruel and unusual punishment. Also, Plaintiff’s vague claim that he suffered

physical harm is insufficient to state a claim. The court will dismiss the portion of

Plaintiff’s Eighth Amendment claim concerning the blood draw.

       Plaintiff also claims that Defendants Riccimstrict, Martin, and Solmonson were

deliberately indifferent to his medical needs when they arranged for his transfer to a



                                              7
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20               PageID.86    Page 8 of 13




different facility because the new facility did not provide mental health treatment. An

inmate’s mental illness may constitute a serious medical need and deliberate indifferent

to this need may state an Eighth Amendment claim. Horn by Parks v. Madison Cty.

Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). This claim survives the court’s initial

screening process, and is not subject to dismissal at this time.

                    C. First Amendment Right to Practice Religion

       The First Amendment provides that “Congress shall make no law ... prohibiting

the free exercise [of religion].” U.S. Const. amend. I. This prohibition applies to the

states through the Fourteenth Amendment. See Cantwell v. Connecticut, 310 U.S. 296,

303 (1940). “Inmates clearly retain protections afforded by the First Amendment.”

O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987). To show that his First

Amendment right to freely exercise his religion was violated, Plaintiff must show: (1) the

belief or practice he seeks to protect is religious within his own “scheme of things,” (2)

that his belief is sincerely held, and (3) Defendants’ behavior infringes upon this practice

or belief. Kent v. Johnson, 821 F.2d 1220, 1224-25 (6th Cir. 1987). Plaintiff alleges that

multiple Defendants unlawfully interfered with his constitutional right to practice his

religion.

       First, Plaintiff alleges that the Defendants who rushed his cell on several

occasions interfered with his ability to practice his religion. He claims that he was

“forcefully stuck with a needle” while he was fasting, but does not allege the blood draw

was the result of his fast or how it burdened his religious freedom. (ECF No. 1,

PageID.7.) This allegation is too speculative and vague to state a claim.




                                             8
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20              PageID.87      Page 9 of 13




       Second, Plaintiff alleges that Defendants Riccimstrict and Martin prevented him

from attending religious services because he was “making noise” with their boss. (Id.)

This states a potential claim for relief under § 1983 and survives the court’s initial

screening.

                                  D. Misconduct Ticket

       Next, Plaintiff claims that he was not afforded the opportunity to participate in a

prison disciplinary hearing. He alleges this violated his rights under the Due Process

Clause. He also claims that the misconduct ticket was issued in retaliation for his filing

a grievance.

       A prisoner’s right to challenge a prison misconduct conviction depends on

whether the conviction implicated any liberty interest. In Wolff v. McDonnell, 418 U.S.

539 (1974), the Court prescribed certain minimal procedural safeguards that must be

followed before depriving a prisoner of good-time credits on account of alleged

misbehavior. This decision did not create a right to due process that attaches to all

prison disciplinary proceedings. The right to due process arises only when the prisoner

faces a loss of liberty. Plaintiff does not allege the loss of good-time credits. Instead,

he states that he was sanctioned with the loss of 150 days disciplinary credits. The

Sixth Circuit has held that the loss of disciplinary credits does not implicate a liberty

interest because it is but one of many factors considered by the parole board in deciding

whether to grant early release. Nali v Ekman, 355 F. App’x 909, 912 (6th Cir. 2009).

       Even absent a due process interest in disciplinary credits, a prisoner may raise a

due-process challenge to prison misconduct convictions that result in a significant,

atypical deprivation. See Sandin v. Connor, 515 U.S. 472 (1995). Plaintiff fails to



                                              9
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20              PageID.88     Page 10 of 13




identify a significant deprivation arising from his conviction, and his claim will be

dismissed.

       Plaintiff’s claim that Defendant Mohr fabricated a misconduct ticket in retaliation

for Plaintiff exercising his First Amendment right to file grievances against prison

officials survives the court’s initial screening.

                             E. Deprivation of Property Claim

       Plaintiff next claims that his rights under the Fifth and Fourteenth Amendments

were violated by the destruction of his property. He claims that after an unidentified

corrections officer confiscated all of his property, including legal materials, Defendant

Lewis destroyed his legal materials. Defendants Martin and Lundy refused to return

Plaintiff’s property to him. He also claims that Defendants Zimmenment, Johnson,

Lesie, Scate, and Martin told him that he could not retrieve his legal documents. Finally,

Plaintiff states that the destruction of his legal materials caused him to miss a state-

court filing deadline resulting in the dismissal of his case.

       “The Fourteenth Amendment's Due Process Clause restricts the activities of the

states and their instrumentalities; whereas the Fifth Amendment’s Due Process Clause

circumscribes only the actions of the federal government.” Scott v. Clay Cty., Tenn.,

205 F.3d 867, 873 n.8 (6th Cir. 2000). Because Plaintiff raises his due process claim

against state actors, the claim is properly filed under the Fourteenth Amendment, rather

than the Fifth Amendment. Id. The court will dismiss Plaintiff’s Fifth Amendment claim.

       Plaintiff’s Fourteenth Amendment due process claim also does not entitle him to

relief. The negligent or intentional deprivation of a prisoner’s property does not violate

due process if adequate state remedies are available to redress the wrong. Hudson v.



                                               10
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20             PageID.89     Page 11 of 13




Palmer, 468 U.S. 517, 533-36 (1984); Parratt v. Taylor, 451 U.S. 527 (1981) (ruling that

negligence does not amount to a "deprivation" implicating due process) (overruled in

part on other grounds by Daniels v. Williams, 474 U.S. 327, 328 (1986)). To maintain a

§1983 action "claiming the deprivation of a property interest without procedural due

process of law, the plaintiff must plead and prove that state remedies for redressing the

wrong are inadequate." Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). Plaintiff

has not alleged or shown that Michigan's judicial remedies are inadequate or that it

would be futile to present his claim in the Michigan state courts. He has an adequate

remedy in the state courts. See Copeland v. Machulis, 57 F.3d 476 (6th Cir. 1995).

Thus, Plaintiff fails to state a claim upon which relief may be granted.

       Plaintiff states a First Amendment right of access to the courts claim against

Defendant Lewis for destroying his legal materials. The court finds that this claim

survives the initial screening.

                             F. Defendant Warden Campbell

       The court has held that Plaintiff fails to state a claim based upon allegations that

the prison misconduct hearing violated his rights under the Due Process Clause. That

is the only specific claim raised against Defendant Campbell, warden of Gus Harrison.

To the extent that Plaintiff also names Defendant Campbell as a defendant based upon

his supervisory authority, the claim is meritless. The doctrine of respondeat superior

does not apply in § 1983 lawsuits to impute liability onto supervisory personnel, see

Monell v. Department of Social Services of New York, 436 U.S. 658, 691-95 (1978),

unless it is shown that “the official at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct.” Hays v. Jefferson County, Ky., 668 F.2d



                                             11
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20             PageID.90     Page 12 of 13




869, 874 (6th Cir. 1982). Even if Defendant Campbell was aware of the alleged

unconstitutional conduct, “simple awareness of employees’ misconduct does not lead to

supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003). Plaintiff

has not alleged that Defendant Campbell authorized, approved, or knowingly

acquiesced in unconstitutional conduct and, therefore, fails to state a claim.

                  G. Defendants Tanner, Gallatin, Clark, and Karte

       Basic pleading requirements dictate that a plaintiff must attribute factual

allegations to particular defendants. See Twombly, 550 U.S. at 555 (holding that, in

order to state a claim, Plaintiff must make sufficient allegations to give a defendant fair

notice of the claim); Fed. R. Civ. P. 8(a). A complaint must allege each defendant’s

personal involvement with the alleged violation of federal rights. See Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing claims where complaint did

not allege which of the named defendants were personally involved in or responsible for

each alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 200 WL 1800569,

at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal involvement against

each defendant). Moreover, conclusory allegations are insufficient to state a civil rights

claim under § 1983. See, e.g ., Lanier v. Bryant, 332 F.3d 999, 1007 (6th Cir.2003).

       Plaintiff makes no specific clams against Defendant Karte. His claims against

Defendants Tanner, Gallatin, and Clark are limited to a single sentence alleging that

they threatened him by telling him he was “headed for trouble” and failing to ensure that

his property was transferred when he was sent to a different prison. (ECF No. 1,

PageID.8.) Plaintiff fails to allege Defendants Tanner, Gallatin, Clark, and Karte’s




                                             12
Case 3:19-cv-10868-RHC-EAS ECF No. 16 filed 10/02/20                          PageID.91   Page 13 of 13




involvement in this case with sufficient particularity to provide them with fair notice of the

basis of the claims against them. They will be dismissed.

                                           IV. CONCLUSION

          IT IS ORDERED that Plaintiff’s claims against Defendants in their official

capacities are DISMISSED.

          IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Campbell

(warden), Tanner, Gallatin, Clark, and Karte are DISMISSED.

          Finally, IT IS ORDERED that Plaintiff’s claims that his property was taken in

violation of the Fifth Amendment, his claims that his First and Eighth Amendment rights

were violated when certain Defendants entered his cell and took a blood sample, and

his claims that deficiencies in the misconduct hearing violated his rights under the Due

Process Clause are DISMISSED. Defendants Fleenor, Scate, Lesie, Roback,

Rodugues, Johnson, Lundy, Zimmenment, and HUM Campbell are dismissed from this

action.

                                                             S/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: October 2, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 2, 2020, by electronic and/or ordinary mail.

                                                             S/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (313) 234-5522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10868.MEEKS.PartialDismissal.MBC.RMK.docx




                                                      13
